Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Shawn Hamidinia August 18, 2021.

The application has been amended as follows: 

Claim 1:
At line 7, after the recitation “300 mm/min”, insert the following recitation:
- - , wherein the base material layer contains at least one polar functional group-containing polymer selected from a condensation polymer and a polyaddition polymer, 
wherein the polar functional group-containing polymer is at least one kind selected from polyamide, polyurethane, and polyurea, and


Claim 8: cancel

Claim 9: cancel

Claim 10: at line 1, replace “claim 8” with - - claim 1 - -. 

Claim 11: cancel
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 2, 4-7, 10, and 12-14 are allowed. 

The closest prior art to claim 1 is Muta et al. (US 2013/0052461 A1) and Imoto et al. (US 2016/0272851A1).  

As to claim 1, Muta discloses a moisture proof material (pressure-sensitive adhesive tape) to be directly adhered to various members to be protected from moisture.  The moisture proof material of Muta comprises a polyurethane film substrate 

As to claim 1, Muta does not teach or suggest “wherein the pressure-sensitive adhesive tape has a maximum stress at 100% elongation of from 0.1 MPa to 6.0 MPa at 23°C and a tensile rate of 300 mm/min.”   It is submitted that maximum stress at 100% elongation of Mutta’s pressure-sensitive adhesive tape is 6.5 MPa, which is outside the claimed range of 0.1 to 6.0 MPa.  See page 2 of a declaration under 37 CFR 1.132 submitted by Yusuke Yamanari on April 15, 2021 (“Yusuke Declaration”).  

Imoto discloses an adhesive sheet for protection having curved surface followability and chemical resistance (0011).  Further, the adhesive sheet of Imoto can be used in the field of automobiles and aircrafts (0004 of Imoto and 0002 of Muta).  The adhesive sheet of Imoto comprises a substrate layer (base material layer) and an adhesive layer (0018).  

As to claim 1, Imoto does not teach or suggest “wherein the pressure-sensitive adhesive tape has a maximum stress at 100% elongation of from 0.1 MPa to 6.0 MPa at 23°C and a tensile rate of 300 mm/min.”   It is submitted that maximum stress at 100% elongation of Imoto’s pressure-sensitive adhesive tape is 7.6 MPa, which is outside the claimed range of 0.1 to 6.0 MPa.  See pages 2-3 of Yusuke Declaration. 




Response to Arguments

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on April 15, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) mailed on January 15, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 15, 2021 has been entered.

Support for claim 1 amendment can be found in claim 3. Support for new claim 12 can be found in paragraph 0052 of the specification.  Support for new claim 13 can be found in original claim 6.  Support for new claim 14 can be found in paragraph 0024 of the specification. 

In view of applicant’s amendment to the specification submitted on April 15, 2021, the objection the drawings as set forth in the previous OA is withdrawn. 


The 35 USC 103 rejection of claims 1-11 as being unpatentable over Muta et al. (US 2013/0052461 A1) in view of Imoto et al. (US 2016/0272851A1) is withdrawn in view of the examiner’s reasons for allowance. 

The amendment to the specification submitted on April 15, 2021 is acknowledged. 

Drawings

The drawings submitted on January 24, 2020 are accepted. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
August 18, 2021